MILLER, Judge, with whom MARKEY, Chief judge,
joins, dissenting in part.
I cannot agree that the rejection of claim 5, which requires simultaneous spray-drying and mixing of two conventional detergent slurries, should be reversed. The majority opinion recognizes that the motivation for one of ordinary skill in the art to mix the dried detergents together after independent spray-drying follows logically from the pri- or art. In re Susi and In re Crockett, both cited in the majority opinion. Nevertheless, it concludes that mixing them during simultaneous spray-drying would have been beyond the level of ordinary skill in the detergent-making art, even though, as the majority opinion recognizes, simultaneous spray-drying of multiple slurries is a conventional process in that art.1
How or why such mixing would have been beyond the level of ordinary skill in the art is not explained except by the statement that there would have been no motivation therefor, because the prior art simultaneous spray-drying technique had only been used in the production of multicolored detergents. However, this position is untenable, because Cavataio et al. teach that two detergent slurries to be simultaneously spray-dried can be of different compositions as well as of different colors.2 Thus, motivation to use any two conventional slurries (having different active detergent contents) in the Cavataio et al. process would have been provided one of ordinary skill in the art, and a prima facie case of obviousness is established.
The majority opinion’s reversal of the rejection of claim 5 clearly relies upon its conclusion that appellant “solves this flow problem” (the “sticky and poor flow properties” of detergent compositions related by Coffey), accepting as fact that appellant’s process produces detergents “with good flow characteristics.” However, in affirming the rejection of all the other claims, the majority opinion does not accept appellant’s “good flow characteristics” test data as suf*853ficient to rebut a prima facie case of obviousness. Moreover, it does not necessarily follow that a product possessing nonobvious properties renders a process for making that product nonobvious. As Judge Rich explained in his concurring opinion in In re Larsen, 49 CCPA 711, 716-17, 292 F.2d 531, 534-36, 130 USPQ 209, 212-13 (1961):
[I]f it be the fact that the final compound AB possesses unique, unexpected, surprising, or highly useful properties, they, inhere in the product AB, not in A alone, B alone, or in the process of reacting them. While such attributes in a product may make it, the product, patentable they do not make the process patentable because they are in no way a part of the process.
There is a certain amount of logic in holding a product to be unobvious because of the discovery in it of unobvious properties . ... But I see neither logic nor sound interpretation of the patent law in transferring such properties from the product in which they inhere to a process of making the product in which they do not.
See In re Hoeksema, 51 CCPA 1474, 1478, 332 F.2d 374, 377, 141 USPQ 733, 735-36 (1964), pointing out:
In In re Larsen . . . this court held a process to be obvious although it produced a product which, because of its unexpected properties, was unobvious.
See In re Kuehl, 475 F.2d 658, 665, 177 USPQ 250, 255-56 (1973), in which the unanimous opinion by Judge Rich points out that “each statutory class of claims must be considered independently on its own merits” and that “an applicant does not get such [process] claims just because the product is new and unobvious.” Appellant’s citation of In re Sponnoble, 56 CCPA 823, 405 F.2d 578, 160 USPQ 237 (1969), is not apt, because the appealed claim there involved was a product claim with a limitation directed to the solution of a problem.
Although the manufacture of detergents may involve chemical reactions in process steps, claim 5 involves merely the physical process of simultaneously spray-drying two known slurries, and there is no indication that a chemical reaction occurs in the spray-drying tower. Accordingly, the uncertainty and unpredictability often associated with the chemical arts is not present here.
With respect to appellant’s claim limitation that the nozzles be located at a “substantially equal height level of the tower,” Cavataio et al. disclose that the point of entry of the second liquid can be as close as 15% “below the level of the point of entry of the first liquid, the percentage based on the distance from the bottom of the spray tower to the point of entry of the first liquid.” Moreover, the Tofflemire reference (U.S. Patent 3,357,476) expressly discloses the simultaneous spray drying of two different detergents (one colored, the other not colored) at the same height.
I would hold that the Patent and Trademark Office has established a prima facie case of obviousness of claim 5 and that this has not been rebutted by appellant’s comparative test data, the same not being commensurate in scope with the claim, as clearly pointed out in the majority opinion.

. The majority opinion says that appellant appears to have been the first to utilize simultaneous spray-drying with slurries having different active detergent contents, but, at oral argument, counsel for appellant stated that it made no difference whether the compositions were separately dried before mixing or simultaneously dried and mixed.


. Cavataio et al. state that “both the matrix and the contrasting colored liquid are in the form of slurries which contain the necessary components for a complete detergent composition.” The majority opinion offers no reason for limiting this teaching of Cavataio et al. to the specific slurry compositions used in their several examples.